Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2265
                      Lower Tribunal No. 19-3099-CC
                           ________________


                              British Moss,
                                  Appellant,

                                     vs.

                  SafePoint Insurance Company,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

     British Moss, in proper person.

    Bickford & Chidnese, LLP, Patrick M. Chidnese and Frieda C. Lindroth
(Tampa), for appellee.


Before FERNANDEZ, C.J., and EMAS, and BOKOR, JJ.

     PER CURIAM.
      Affirmed on the authority of Florida Rule of Appellate Procedure

9.315(a) Fla. R. App. P. 9.315(a) (“After service of the initial brief ... the court

may summarily affirm the order to be reviewed if the court finds that no

preliminary basis for reversal has been demonstrated.”).




                                         2